MAGRUDER, Circuit Judge
(concurring).
I agree. Appellant previously had the inside track to the insurance business with the employees at the Bath Iron Works through the favor and cooperation of the latter company, the defendant-appellee herein. Now appellant complains that appellee has transferred its favor to a competitor, Union Mutual Life Insurance Company, as a result of which Union Mutual has gained the inside track.
Whatever the motive of its action, appellee certainly was privileged to discontinue the gratuitous assistance it had been rendering to appellant by deducting from employees’ wages and transmitting to appellant the premiums on policies of insurance, and by permitting appellant to solicit business on appellee’s premises. Furthermore, I think appellee was privileged to transfer such gratuitous assistance to Union Mutual and to commend Union Mutual to the favorable consideration of the employees in the plant, unless, perhaps, appellee did this with the spiteful motive or purpose of inflicting pecuniary harm upon appellant, which is not alleged in the complaint. Indeed, the existence of such a purpose is negatived by the allegations in the complaint, for it appears that appellee acted as it did because its president was a director of Union Mutual and was therefore interested in augmenting Union Mutual’s business.
It is true that the Bath Iron Works must have known that its action would result in causing pecuniary harm to appellant, and thus may be said to have intended such harm, though the motive of its action was, not to harm appellant, but to benefit Union Mutual. It is also true that appellee does not appear to have been serving any pecuniary interest of its own in transferring its favor to appellant’s competitor. But these facts alone do not preclude the existence of a privilege in appellee. Suppose this case, which, in principle, is not unlike the case at bar: A has been in the habit of trading at B’s grocery store. C, a friend of D, opens up a competing store. Though D has no pecuniary interest of his own to serve, I do not suppose anyone would deny that D, for the purpose of helping out his friend C, would be privileged to urge A to transfer his patronage from B to C, assuming D used no improper means in inducing A to take this action. And if D as an added inducement offered A the facility and convenience of driving him to C’s store, provided A would agree to trade there, I think D would still be within his privilege.
*35I find nothing in the Restatement of Torts, or in the Maine decisions discussed by Judge MAHONEY, indicating that liability would be imposed in a case like the present. Cf. Farrington v. Stoddard, 1 Cir., 1940, 115 F.2d 96, 100, 131 A.L.R. 1344.